NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        FEB 26 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

VESKO BORISLAVOV ANANIEV,                       No.    12-17108

                Plaintiff-Appellant,            D.C. No. 3:12-cv-02275-SI

 v.
                                                MEMORANDUM*
AURORA LOAN SERVICES, LLC; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                     for the Northern District of California
                     Susan Illston, District Judge, Presiding

                          Submitted February 13, 2018**

Before:      LEAVY, FERNANDEZ, and MURGUIA, Circuit Judges.

      Vesko Borislavov Ananiev appeals pro se from the district court’s judgment

dismissing his action alleging Fair Debt Collection Practices Act (“FDCPA”) and

state law claims. We have jurisdiction under 28 U.S.C. § 1291. We review de

novo a dismissal under Federal Rule of Civil Procedure 12(b)(6) for failure to state


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
a claim. Kwan v. SanMedica Int’l, 854 F.3d 1088, 1093 (9th Cir. 2017). We

affirm.

      The district court properly dismissed Ananiev’s FDCPA claims against

Aurora Loan Services, LLC and Aurora Bank, FSB (the “Aurora Defendants”)

because Ananiev failed to allege facts sufficient to show that the alleged

communications were attempts to collect a “debt” as defined by the FDCPA. See

Ho v. ReconTrust Co., 858 F.3d 568, 572 (9th Cir. 2017) (“[A]ctions taken to

facilitate a non-judicial foreclosure, such as sending the notice of default and

notice of sale, are not attempts to collect ‘debt’ as that term is defined by the

FDCPA.”); Dowers v. Nationstar Mortg., LLC, 852 F.3d 964, 970 (9th Cir. 2017)

(explaining that “while the FDCPA regulates security interest enforcement activity,

it does so only through Section 1692f(6),” and that “[a]s for the remaining FDCPA

provisions, ‘debt collection’ refers only to the collection of a money debt”).

      The district court properly dismissed Ananiev’s FDCPA claim under

§ 1692f(6) because Ananiev failed to allege facts sufficient to show that the Aurora

Defendants’ conduct was unfair or unconscionable. See 15 U.S.C. § 1692f(6); Ho,

858 F.3d at 573 (stating that only § 1692f(6) protects a consumer against abusive

practices of a security enforcer); Dowers, 852 F.3d at 971 (discussing protections

                                           2                                        12-17108
for borrowers set forth in § 1692f(6)).

      The district court properly dismissed Ananiev’s FDCPA claims against

Rosenthal Withem & Zeff, Robert L. Rosenthal, and Michael D. Zeff, and

Ananiev’s quiet title and fraud claims, because Ananiev failed to allege facts

sufficient to state plausible claims for relief. See Ashcroft v. Iqbal, 556 U.S. 662,

678 (2009) (to avoid dismissal, “a complaint must contain sufficient factual matter,

accepted as true, to state a claim to relief that is plausible on its face” (citation and

internal quotation marks omitted)).

      The district court did not abuse its discretion by denying Ananiev further

leave to amend because amendment would be futile. See Cervantes v.

Countrywide Home Loans, Inc., 656 F.3d 1034, 1041 (9th Cir. 2011) (setting forth

standard of review and explaining that dismissal without leave to amend is proper

when amendment would be futile).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                            3                                     12-17108